UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 26, 2011 ALEXANDER & BALDWIN, INC. (Exact name of registrant as specified in its charter) Hawaii 000-00565 99-0032630 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 822 Bishop Street, P. O. Box 3440 Honolulu, Hawaii 96801 (Address of principal executive office and zip code) (808) 525-6611 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On April 26, 2011, the Company held its Annual Meeting of Shareholders at which: (i) nine directors to the Company’s Board of Directors were elected, (ii) an advisory vote was taken on the frequency of future advisory stockholder votes on executive compensation, (iii) executive compensation was approved in an advisory vote, and (iv) the appointment of Deloitte & Touche LLP as the Company’s Independent Registered Public Accounting Firm was ratified.The number of votes for, against or withheld, as well as the number of abstentions and broker non-votes, as to each matter voted upon at the Annual Meeting of Shareholders, were as follows: (i) Election of Directors For Withheld Broker Non-Votes W. Blake Baird Michael J. Chun W. Allen Doane Walter A. Dods, Jr. Charles G. King Stanley M. Kuriyama Constance H. Lau Douglas M. Pasquale Jeffrey N. Watanabe (ii) Advisory Vote on Frequency of Future Advisory Votes on Executive Compensation 1 Year 2 Years 3 Years Abstain Broker Non-Votes (iii) Advisory Vote on Executive Compensation For Against Abstain Broker Non-Votes (iv) Ratification of Appointment of Independent Registered Public Accounting Firm For Against Abstain Broker Non-Votes 0 The Company’s Board of Directors has considered the voting results with respect to the frequency of advisory votes on executive compensation, and determined that the Company will hold an annual advisory vote on the compensation of named executive officers until the next required vote on the frequency of advisory votes on the compensation of executives. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 26, 2011 ALEXANDER & BALDWIN, INC. /s/ Christopher J. Benjamin Christopher J. Benjamin Senior Vice President, Chief Financial Officer and Treasurer
